Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of 8-12 and 19-25 in the reply filed on 8/2/2022 is acknowledged. Claims 1-7 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-12 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 8, the recitation “a substrate . . . ring” on lines 2-9” is unclear, confusing, as such indefinite. For example, it is unclear how the first ring can be “electrically coupled” to the second ring since no coupling means is recited in this claim and how the nonconductive magnetic material “ within the first ring” can be “within the second ring. Also, it is unclear how the recitation “a substrate . . . ring” on lines 2-9” on lines 2-9  is read on the preferred embodiment.  Insofar as understood, no such rings, substrate and materials are seen on the drawings.  
In claim 19, the recitation “forming a cavity in the laminate . . . ring” on line 7 is confusing because it is unclear which laminate the cavity can be “formed” since the inductor comprises two layers of the laminate material.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 8-12 and 19-25 would be allowable. These claims are allowed because the prior art of record fails to disclose that:
-a laminate material within the first metal ring and contacting the substrate and a top wall of the first metal ring and a nonconductive magnetic material within the first metal ring of the first metal ring and contacting the laminate material as combined in claims 8-12.
- forming a cavity in the laminate material through the second metal ring and providing a nonconductive magnetic material in the cavity as combined in claims 19-25.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842